—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 6, 1998 (People v Sanchez, 252 AD2d 508), affirming a judgment of the Supreme Court, Kings County, rendered June 27, 1994, and three orders of the same court dated December 12,1994, August 1, 1995, and April 11, 1997, respectively, and modifying a judgment of the same court, rendered June 27, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., S. Miller, O’Brien and Santucci, JJ., concur.